Citation Nr: 0818133	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ankle strain, 
claimed as secondary to service-connected right knee 
chondromalacia of the patella, with synovitis and 
degenerative joint disease.  

2.  Entitlement to service connection for left hip strain, 
claimed as secondary to service-connected right knee 
chondromalacia of the patella, with synovitis and 
degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent 
for service-connected left knee patellofemoral stress 
syndrome, with early degenerative changes.

4.  Entitlement to restoration of a 20 percent rating for 
service-connected right knee chondromalacia of the patella, 
with synovitis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for left knee patellofemoral 
stress syndrome, with early degenerative changes, and 
assigned a 10 percent disability rating, effective April 19, 
2004.  The RO denied service connection for right ankle 
strain and left hip strain as secondary to service-connected 
right knee disability.  The RO also reduced the veteran's 
disability rating for his service-connected right knee 
disability to 10 percent, effective August 1, 2004.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
right ankle strain is a disorder which is proximately due to 
or the result of her service-connected right knee 
chondromalacia of the patella with synovitis and degenerative 
joint disease, on either a causation or aggravation basis.


2.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's left hip 
strain is proximately due to or the result of service-
connected right knee chondromalacia of the patella, with 
synovitis and degenerative joint disease.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected left knee 
patellofemoral stress syndrome, with early degenerative 
changes, is characterized by normal extension to zero 
degrees, flexion limited to no less than 110 degrees with 
complaints of pain, and no more than slight instability.  

4.  In a February 2005 rating decision, the RO reduced the 
veteran's rating for service-connected right knee 
chondromalacia of the patella with synovitis and degenerative 
joint disease to 10 percent, effective August 1, 2004.

5.  The RO's decision to reduce the disability rating for the 
veteran's service-connected right knee disability was based 
upon a VA examination which was as full and complete as the 
examination upon which the previous level of compensation 
payments was authorized.  The reduction in rating was carried 
out in accordance with applicable procedures.  

6.  At the time of the reduction, a 20 percent rating for the 
veteran's service-connected right knee disability had been in 
effect since September 2003, a period of less than five 
years.  

7.  Currently, the veteran's service-connected right knee 
disability is productive of normal extension, flexion to no 
less than 95 degrees, no more than slight instability, and 
painful motion.  



CONCLUSIONS OF LAW

1.  A disorder claimed as right ankle strain is not due to, 
the result of, or aggravated by the veteran's service-
connected right knee chondromalacia of the patella with 
synovitis and degenerative joint disease.  38 U.S.C.A. 
§ 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2007).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that left hip strain is proximately due to or the 
result of service-connected right knee chondromalacia of the 
patella, with synovitis and degenerative joint disease.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).  

3.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected left knee 
patellofemoral stress syndrome, with early degenerative 
changes, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

4.  The criteria for restoration of a 20 percent evaluation 
for service-connected right knee chondromalacia of the 
patella, with synovitis and degenerative joint disease, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5003, 5256-5263 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what 


evidence was required to substantiate her claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the RO.  In addition, the RO 
sent the veteran a letter in June 2006 informing her of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the May 2004 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that, while the 
May 2004 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of her opportunities to submit additional evidence 
and was informed that, at a minimum, she needed to submit 
evidence showing her service-connected disability had 
increased in severity.  The Board also notes the veteran was 
informed of how disability ratings are assigned.  

Subsequently, a July 2006 SOC notified the veteran of the 
evidence that had been received in support of her claim and 
provided her with yet an additional 60 days to submit more 
evidence.  The SOC also discussed the evidence included in 
the record, provided her with the criteria necessary for 
entitlement to a higher disability rating for her service-
connected knee disability, and provided the reasons why her 
claim was being denied.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice error non-prejudicial.  See Vazquez-
Flores, supra, at 45-46.  




Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  As to any notice requirements specifically related to 
the veteran's claim to restore a higher disability rating, 
the Board will discuss this matter in the body of the 
decision below.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2003 to 
March 2006.  The veteran was also afforded a VA examination 
in July 2004, and she was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Service Connection Claims

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the evidence does not show, nor does the 
veteran allege, that her current right ankle and left hip 
strain were incurred in military service.  The veteran's 
service treatment records (STRs) are negative for any 
complaints, treatment, or findings related to a right ankle 
or left hip disability.  Instead, the veteran is seeking 
entitlement to service connection for right ankle and left 
hip strain on the basis that they are secondary to her 
service-connected right knee disability.  The veteran has 
asserted that, because of her right knee disability, she has 
had to compensate for the pain to maintain instability, which 
resulted in her right ankle and left hip disabilities.  

1.  Right Ankle

The evidentiary record contains a December 2003 physical 
therapy progress note which reflects that an ankle scan 
revealed limited eversion range of motion, weakness in 
plantar flexion, dorsiflexion, and eversion, and positive 
posterior drawer test in the veteran's right ankle.  The 
examiner noted that, during the initial evaluation, the 
veteran reported that she had a right ankle injury when she 
was younger and that she has frequent sprains and poor 
balance.  No diagnosis was rendered as to the veteran's right 
ankle at that time, and there is no other medical evidence of 
record which shows the veteran suffers from a right ankle 
disability.  

Based on the foregoing, the Board finds the veteran does not 
currently have a right ankle disability that is due to her 
service-connected right knee disability.  In making this 
determination, the Board notes there is no competent medical 
evidence or opinion of record which relates the veteran's 
current right ankle symptomatology to her service-connected 
right knee disability.  As noted, the examiner who evaluated 
the veteran in December 2003 noted her report of a previous 
injury to her right ankle and frequent sprains; however, 
neither the veteran nor the examiner mentioned the likelihood 
that the veteran's current symptomatology is related to her 
service-connected right knee disability.  In fact, no medical 
professional has ever determined that the veteran's current 
right ankle strain is related, as either caused by, or 
aggravated by, her claimed right knee disability.  

In this context, the Board notes the veteran has not been 
afforded a VA examination in conjunction with this claim.  
However, the Board finds a medical examination and/or opinion 
need not be obtained as there is no indication in the record 
that the veteran's current right ankle symptoms may be 
associated with her service-connected disability.  As noted, 
there is no medical evidence that suggests a nexus between 
her claimed right ankle strain and her right knee disability, 
and there is no credible evidence of record which establishes 
continuity of symptomatology.  In this regard, the Board 
finds it probative that, other than the December 2003 
physical therapy record, the veteran has not provided or 
identified any lay or medical evidence which shows she has 
continuously complained of or sought treatment for a right 
ankle disability, despite the numerous times she has received 
treatment for her service-connected right knee disability.  
In fact, the Board notes the veteran has not provided very 
much evidence in the way of describing the symptoms she 
experiences in her right ankle, when she began experiencing 
those symptoms, or how she has treated those symptoms.  
Therefore, the Board finds a VA examination and/or opinion 
need not be obtained in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In summary, the Board finds the competent and probative 
evidence of record is against a finding that the veteran 
currently has a right ankle disorder which is aggravated by, 
proximately due to, or the result of her service-connected 
right knee disability.  The Board notes the veteran is 
competent to provide evidence as to the symptoms she 
experiences in her right ankle, per Jandreau and Buchanan, 
supra.  However, there is no indication that she has the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
etiology.  See Espiritu v. Derwinski, supra.  The 
determination as to a nexus between the veteran's current 
right ankle disorder and service-connected right knee 
disability requires sophisticated, professional opinion 
evidence and, as noted above, there is no such evidence of 
record.  

Therefore, without competent evidence relating the veteran's 
right ankle strain to military service, to include as 
secondary to her service-connected right knee chondromalacia 
of the patella with synovitis and degenerative joint disease, 
the veteran's claim must be denied.  There is no reasonable 
doubt to be resolved.  See Gilbert, supra.  

2.  Left Hip

The first time the veteran is shown to have left hip pain was 
in October 2001, at which time she reported a history of 
injury to the left hip.  There were no obvious signs of 
ecchymosis, trauma, or injury.  The diagnosis was arthralgias 
of the left hip.  Subsequent medical evidence shows the 
veteran complained of tenderness over the greater 
trochanteric area and demonstrated good range of motion with 
complaints of pain.  However, an April 2004 X-ray of the 
veteran's left hip was normal.  The diagnosis was bursitis.  
See VA outpatient treatment records dated August 2003 to July 
2004.  

The evidence shows the veteran received physical therapy to 
treat her service-connected right knee disability.  In April 
2004, she presented to physical therapy complaining of 
bilateral knee pain and left hip pain.  The physical 
therapist noted the veteran's ankles looked unsteady with 
gait, with supinated feet, but that her hip motion was 
normal.  The physical therapist stated that her hip pain is 
most likely related to her knee pain, due to altered 
mechanics of gait and other functional tasks.  

In July 2004, the veteran was afforded a VA examination to 
determine whether her current left hip disability is related 
to her service-connected right knee disability.  The examiner 
noted the veteran's report of pain in the greater 
trochanteric area, as well as her report of altered gait.  
The VA examiner also noted that X-rays of the veteran's hip 
were normal.  On examination, there was no swelling, 
deformity, or discoloration in her left hip.  There was 
tenderness over the greater trochanteric area that produced 
pain. She was able to demonstrate flexion to 120 degrees, 
extension to 30 degrees, and abduction to 40 degrees, without 
pain.  After reviewing the veteran's claims file and 
examining her, the VA examiner opined that it is not at least 
as likely as not that the veteran's left hip disability, 
i.e., greater trochanteric bursitis, was caused by the right 
knee.  In rendering this opinion, the examiner noted that the 
veteran had normal range of motion and, although she 
complained of an altered gait, her gait was normal when 
walking in and out of the office.  The VA examiner also noted 
that the veteran complained of overuse-type injuries in 
service and that her current left hip disability is 
consistent with overuse.  

Having weighed the evidence both in support of and against 
the claim, the Board concludes that the preponderance of the 
evidence is not against finding that the claimed left hip 
strain is related to the veteran's service-connected right 
knee chondromalacia of the patella, with synovitis and 
degenerative joint disease.  In this regard, the Board notes 
that both nexus opinions were provided by medical 
professionals who evaluated the veteran's right ankle and 
provided a rationale for their opinions.  In addition, both 
opinions were based, at least partially, on the veteran's 
medical history as it pertains to the development and 
progression of her service-connected right ankle disability.  
The April 2004 opinion was not based upon a review of the 
veteran's claims file and was not provided by a physician; 
however, the Board finds the April 2004 opinion is competent 
because it was based upon the physical therapist's expertise 
in general, and her specific expertise in the progression of 
the veteran's service-connected right knee disability.  

Thus, without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that 
the evidence is in relative equipoise, and will conclude that 
service connection for left hip strain may be granted as 
secondary to service-connected right knee chondromalacia of 
the patella, with synovitis and degenerative joint disease.  
All reasonable doubt has been resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

1.  Left Knee

Entitlement to service connection for left knee 
patellofemoral stress syndrome, with early degenerative 
changes, was established in February 2005, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5260, effective April 19, 2004.  
In granting the 10 percent rating, the RO considered a July 
2004 VA examination report and VA outpatient treatment 
records dated August 2003 to March 2006, which showed the 
veteran's disability was manifested by painful motion.  

The veteran has asserted that her service-connected left knee 
disability warrants a disability rating higher than 10 
percent.  The Board will proceed to evaluate the veteran's 
left knee disability under DC 5260 and all other potentially 
applicable disability codes.  

As noted, the veteran's left knee disability is currently 
rated 10 percent disabling under DC 5260, which provides the 
rating criteria for limitation of flexion of the leg.  Under 
DC 5260, a noncompensable rating is warranted for flexion 
limited to 60 degrees, a 10 percent rating is warranted for 
flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
Similarly, under DC 5261, a noncompensable rating is 
warranted for extension limited to five degrees, a 10 percent 
rating is warranted for extension limited to 10 degrees, a 20 
percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II, indicates that normal flexion of the knee 
is 140 degrees and normal extension of the knee is zero 
degrees.  

After carefully considering the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 10 percent for service-
connected left knee disability.  

The pertinent evidence of record shows the left knee 
disability is manifested by limited motion, with pain and 
subjective complaints of giving way.  At the July 2004 VA 
examination, the veteran demonstrated normal extension to 
zero degrees and flexion to 110 degrees, with pain at the 
last three degrees, which also kept her from fully flexing 
her left knee.  With repetitive motion, there was 
infrapatellar pain but no fatigue.  The veteran had good 
strength in her left knee, there was no instability to 
anterior drawer or Lachman's testing, and varus and valgus 
testing revealed firm end-points.  There was also no evidence 
of interarticular effusion.  See also VA outpatient treatment 
records dated August 2003 to March 2006.  

In July 2004, the veteran demonstrated flexion to 110 
degrees, which is noncompensable under DC 5260, and extension 
to zero degrees, which is also noncompensable under DC 5261.  
Review of the evidence reveals she has consistently 
demonstrated normal extension and has never been demonstrated 
flexion to less than 110 degrees, which was also shown at a 
May 2004 VA outpatient visit.  Therefore, the Board finds DCs 
5260 and 5261 do not assist the veteran in obtaining a 
disability rating higher than 10 percent.  

The Board has considered the veteran's service-connected left 
knee disability under all other potentially applicable 
diagnostic codes.  However, the veteran has never been shown 
to have ankylosis of the left knee, semilunar cartilage that 
has been removed and is symptomatic, impairment of the tibia 
and fibula, or genu recurvatum.  Therefore, DCs 5256, 5259, 
5262, and 5263 are not for application in this case.  The 
Board has considered whether DC 5258 would assist the veteran 
in obtaining a rating higher than 10 percent.  In this 
context, the Board notes an August 2002 MRI of the veteran's 
left knee revealed a small knee joint effusion.  However, the 
MRI also showed the veteran's cruciate and collateral 
ligaments, as well as her articular cartilage and menisci, 
were intact and normal.  Therefore, the Board finds DC 5258 
is not for application as there is no evidence that the 
veteran's service-connected left knee disability is 
manifested by semilunar cartilage that is dislocated with 
frequent episodes of locking, pain, and effusion into the 
joint.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes she has reported that she has instability in her left 
knee joint.  See July 2004 VA examination report; July 2002 
VA outpatient treatment record.  Despite the veteran's 
subjective complaints of instability in her left knee, the 
medical evidence of record is negative for any objective 
clinical findings of instability or subluxation.  In this 
regard, the Board notes there were no findings of instability 
at the July 2004 VA examination as anterior drawer, Lachman, 
varus, and valgus testing was normal.  See also August 2002 
MRI report; February 2002 private medical record from Dr. 
S.D.T. and physical therapy progress note.  There is no other 
medical evidence of record which contains clinical evidence 
of instability in the veteran's left knee joint.  As a 
result, the Board finds the preponderance of the evidence 
shows the veteran experiences no more than slight instability 
in her left knee.  Therefore, the Board finds that no more 
than 10 percent is warranted under DC 5257 and thus, DC 5257 
does not assist the veteran in obtaining a higher disability 
rating.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this context, the Board 
notes that an April 2004 X-ray of the veteran's left knee 
revealed trace spurring of the patella consistent with 
degenerative changes.  Under DC 5010, traumatic arthritis is 
rated as degenerative arthritis.  Under DC 5003, degenerative 
arthritis substantiated by x-rays will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Board notes the veteran is not rated under DC 5257, for 
instability of the knee.  However, because we find herein 
that the veteran has slight instability in her left knee 
which would warrant a 10 percent rating under DC 5257, the 
Board will consider whether a separate rating is warranted 
for instability of the knee and limitation of motion.  In 
evaluating the veteran's claim under DC 5010/5003, described 
above, the Board again notes she has never demonstrated range 
of motion warranting a compensable evaluation under DCs 5260 
and 5261.  In this regard, VAOPGCPREC 9-98 states that, in 
order to receive a separate rating there must be limitation 
of motion severe enough to warrant at least a zero percent 
rating under DCs 5260 and 5261.  Therefore, the Board finds a 
separate 10 percent rating for instability and limitation of 
motion of the knee is not warranted in this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes that the July 2004 VA 
examination report reflects the veteran complained of pain 
while demonstrating flexion and reported that her knee 
flares-up only when she works out or with extended standing.  
The July 2004 VA examiner stated that he expects the veteran 
to lose another 10 to 15 percent of range of motion, 
strength, coordination, and fatigability on her left knee due 
to her service-connected disability.  Although the July 2004 
VA examiner estimated an additional functional limitation due 
to the veteran's disability, the Board finds that any 
additional functional limitation is contemplated in the 10 
percent rating currently assigned.  As noted, the veteran's 
current 10 percent rating is based upon painful motion.  The 
Board finds that the residual symptoms associated with the 
veteran's left knee disability include her pain, limitation 
of motion, and slight instability, for which she cannot be 
separately rated under any other diagnostic code.  As such, 
the Board finds that any additional functional limitation is 
contemplated in the 10 percent currently assigned and an 
increased rating is not warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, it finds that, at no time 
since the filing of the veteran's claim for an increased 
rating in April 2004, has her left knee disability been more 
disabling than as currently rated under this decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
an evaluation in excess of 10 percent for service-connected 
left knee patellofemoral stress syndrome, with early 
degenerative changes, and the benefit-of-the-doubt doctrine 
is not for application.  

2.  Right Knee

Entitlement to service connection for right knee 
chondromalacia of the patella, with synovitis and 
degenerative joint disease, was established in February 2004, 
and the RO assigned a 20 percent disability rating pursuant 
to 38 C.F.R. § 4.71a, DC 5262, effective September 2, 2003.  
In granting the 20 percent rating, the RO considered a 
December 2003 VA examination report, VA outpatient treatment 
records dated from August to December 2003, and private 
medical records dated from November 2000 to March 2003, which 
contained findings the RO determined showed a moderate right 
knee disability.  

In April 2004, the veteran requested an increased rating for 
her service-connected right knee disability.  She was 
subsequently afforded a VA examination in July 2004.  Based 
upon the findings of the July 2004 VA examination, the RO 
issued a February 2005 rating decision wherein the veteran's 
disability rating for service-connected right knee disability 
was reduced to 10 percent, effective August 1, 2004.  

The veteran has asserted that her service-connected right 
knee disability warrants a disability rating higher than 10 
percent as the reduction was improper.  

When the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this §, if additional evidence is not 
received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.44(c).  

The criteria for evaluating the knee has not changed since 
service connection was first awarded in February 2004.  The 
knee is evaluated under various diagnostic codes depending on 
the symptoms and disease process involved.  Initially, when 
service connection was awarded for the right knee, the RO 
assigned a 20 percent rating under DC 5260, for impairment of 
the tibia and fibula.  Under that code, malunion of the tibia 
and fibula warrants a 10 percent rating when manifested with 
a slight knee or ankle disability; a 20 percent rating when 
manifested with a moderate knee or ankle disability; and a 30 
percent rating when manifested with a severe knee or ankle 
disability.  A 40 percent rating is warranted for non-union 
of the tibia and fibula with loose motion requiring a brace.  

The 20 percent evaluation for the veteran's right knee 
disability was in effect for less than five years, and, thus, 
the provisions of 38 C.F.R. § 3.344 are not applicable.  See 
Brown v. Brown, 5 Vet. App. 413, 417 (1993); 38 C.F.R. 
§ 3.344(c) (2007).  Nevertheless, the Board must find that 
the evidence shows the veteran's right knee disability 
improved so as to warrant the reduction in rating.  See 
38 C.F.R. § 3.344(a).  

Initially, the Board notes that the requirements of 38 C.F.R. 
§ 3.105(e) do not apply in this case because, although the 
veteran's disability rating for service-connected right knee 
disability was reduced, the lower evaluation did not result 
in a reduction or discontinuance of compensation payments 
being made to the veteran.  In this regard, the evidence 
shows that, when the veteran's disability rating was reduced 
from 20 to 10 percent in the February 2005 rating decision, 
the RO also granted entitlement to service connection for a 
left knee disability and assigned a 10 percent rating 
thereto.  Therefore, the veteran's compensation payments 
remained at the same rate, although her disability rating for 
service-connected right knee disability had been reduced.  
Thus, the Board finds that all due process requirements have 
been met in this case.  

The Board is aware that we must make our determination as to 
whether improvement has been shown between (1) the medical 
evidence of record at the time of the decision which granted 
the disability evaluation of which the veteran seeks 
restoration and (2) the medical evidence of record at the 
time of the decision which reduced the disability evaluation.  
Based upon a review of the evidence of record, the Board 
finds that the RO's decision to reduce the veteran's 
disability evaluation was warranted.  

Review of the evidence reveals that, when the veteran's 
initial 20 percent rating was assigned, her service-connected 
right knee disability was manifested by pain, crepitus, 
limited motion, and occasional, subjective complaints of 
locking and giving way.  At the December 2003 VA examination, 
there was tenderness on the inferior edge of the patella, 
with crepitation on movement.  The veteran was able to 
demonstrate normal extension to zero degrees and flexion to 
130 degrees.  The examiner noted the veteran's report of 
occasionally collapsing due to her right knee, but, on 
examination, there was no lateral, collateral, medial 
collateral, or cruciate laxity.  There was also no atrophy 
seen in the veteran's right lower extremity.  The diagnosis 
was symptomatic chondromalacia of the patella, with synovitis 
and degenerative joint disease.  The other evidence included 
in the record at the time of the February 2004 rating 
decision shows the veteran continued complain of pain in her 
right knee, with occasional complaints of locking and giving 
way, and there was objective evidence of painful motion and 
pain along the joint line.  See private medical records dated 
from November 2000 to March 2003; VA outpatient treatment 
records dated from August to December 2003.  

In comparison, since the veteran's claim for an increased 
rating in April 2004, the evidence shows her right knee 
disability is manifested by essentially the same symptoms, 
including pain, limited motion, and instability.  At the July 
2004 VA examination, she demonstrated normal extension to 
zero degrees and flexion to 110 degrees, with pain which kept 
her from fully flexing her knee.  With repetitive motion, 
there was infrapatellar pain but no fatigue.  The veteran had 
good strength and there was no evidence of instability or 
interarticular effusion.  See also VA outpatient treatment 
records dated August 2003 to March 2006.  In May 2004, 
objective examination of the right knee revealed no effusion 
or instability, but there was evidence of medial and lateral 
joint line tenderness and crepitus.  The veteran was able to 
demonstrate normal extension with flexion limited to 110 
degrees.  See May 2004 VA outpatient treatment record.  The 
more recent evidence of record shows the veteran has 
instability in her right knee which causes her to lose her 
balance and requires that she wear a brace on her knee.  See 
outpatient treatment records dated December 2005 to March 
2006; see also April 2006 lay statements from D.S. and R.F.S.  

In evaluating the veteran's right knee disability under DC 
5262, the Board notes that it appears the initial 20 percent 
rating assigned to the veteran's service-connected right knee 
disability was a bit excessive.  In this regard, the evidence 
shows the RO informed the veteran that the incorrect 
diagnostic code had been used when the initial 20 percent 
rating was assigned and stated that, when the correct 
diagnostic code was applied, it resulted in a decreased 
evaluation.  See July 2006 SOC.  Indeed, review of the record 
reveals there is no evidence which shows the veteran had any 
impairment of the tibia and fibula in her right knee which 
resulted in a moderate knee disability.  See December 2003 VA 
examination report; VA outpatient treatment records dated 
from August to December 2003; private medical records dated 
from November 2000 to March 2003.  In fact, X-rays of the 
veteran's right knee that were taken in December 2003 did not 
reveal any radiographic evidence of malunion, non-union, or 
any other impairment of the tibia or fibula.  Therefore, 
since there is no competent evidence of record showing an 
impairment of the tibia or fibula, the Board finds no change 
in evaluation is shown under the criteria of DC 5262.  

Since the initial 20 percent disability rating was assigned 
in error, thereby causing a decrease in the veteran's 
disability rating for her service-connected right knee 
disability, the Board has considered whether the evidence 
shows that a 20 percent rating was warranted under any other 
potentially applicable diagnostic code.  

The evidence discloses that the veteran has never 
demonstrated limitation of motion in her right knee that 
warrants a 20 percent rating under DCs 5260 and 5261.  The 
preponderance of the evidence shows she has consistently 
demonstrated normal extension.  In December 2003, the veteran 
demonstrated flexion to 130 degrees, which is noncompensable 
under DC 5260.  Similarly, in July 2004 and March 2006, the 
veteran demonstrated flexion to 110 degrees and 95 degrees, 
respectively, which are also noncompensable under DC 5261.  
Therefore, the Board finds that no change has been shown with 
regard to range of motion which would result in a 20 percent 
rating for this aspect of the service-connected right knee 
disability.  As such, the Board finds DCs 5260 and 5261 do 
not assist the veteran in restoring the initial 20 percent 
rating or obtaining a disability rating higher than 10 
percent.  

In this context, the Board also finds that, since the 
evidence shows the veteran has movement in all planes of 
excursion, she has never had ankylosis of the knee.  
Therefore, DC 5256 does not assist the veteran in restoring 
the initial 20 percent rating or obtaining a disability 
rating higher than 10 percent.  

In evaluating the veteran's claim under DC 5257, the Board 
notes that, in December 2003, she said she would occasionally 
collapse due to her right knee.  At the July 2004 VA 
examination, the veteran denied having instability or falls, 
but reported that her knee wanted to give-way from her.  
Although the veteran has consistently reported having some 
level of instability in her right knee, the Board notes the 
medical evidence of record reveals there is no objective 
evidence of instability in her right knee joint.  As noted, 
there was no lateral, collateral, medial collateral, or 
cruciate laxity identified at the December 2003 examination.  
Similarly, at the July 2004 examination, and there was no 
instability to anterior drawer or Lachman's testing and varus 
and valgus stress had firm end-points.  The Board does not 
doubt the veteran experiences some form of instability in her 
right knee, as her reports of instability have been 
consistent and she has submitted lay evidence in support of 
her assertion.  See April 2006 lay statements.  However, 
because the preponderance of the evidence shows there is no 
objective medical evidence of instability, the Board finds 
that the veteran experiences no more than slight instability 
in her right knee and that no change has been shown with 
regard to her instability that would result in a 20 percent 
rating for this aspect of the veteran's service-connected 
right knee disability.  Therefore, DC 5257 does not assist 
the veteran in restoring the initial 20 percent rating or 
obtaining a disability rating higher than 10 percent.  

Review of the evidence reveals the veteran does not have 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  The evidence 
also shows the veteran has never had the semilunar cartilage 
in her right knee removed or that she has ever had genu 
recurvatum.  Therefore, DCs 5258, 5259, and 5263 do not 
assist the veteran in restoring the initial 20 percent rating 
or obtaining a disability rating higher than 10 percent.  

The Board has also considered the veteran's right knee 
disability under DC 5003, for degenerative arthritis as he 
was diagnosed with degenerative joint disease at the December 
2003 VA examination.  Under DC 5003, degenerative arthritis 
substantiated by X-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

We again note that the veteran has never demonstrated 
limitation of motion which warrants a 20 percent rating.  In 
addition, although she has limitation of motion that has been 
objectively confirmed by painful motion, DC 5003 does not 
provide any other basis upon which to grant a 20 percent 
disability rating for the right knee disability.  Therefore, 
DC 5003 does not assist the veteran in restoring the initial 
20 percent rating or obtaining a disability rating higher 
than 10 percent.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that the examiner who 
conducted the December 2003 VA examination opined that, 
during flare-ups, the veteran would be expected to have an 
additional loss of 15 degrees in flexion with mild alteration 
in gait due to limping and mild decrease in ambulatory 
endurance due to pain.  Although the December 2003 VA 
examiner has estimated an additional functional limitation 
due to pain, the Board finds that, even with an additional 
loss of 15 degrees in flexion, the veteran's limitation of 
flexion would be 60 degrees, which is still noncompensable.  
Thus the Board finds that any additional functional 
limitation due to pain has not caused a change in the 
veteran's range of motion that would result in a 20 percent 
rating under the criteria of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds the preponderance of the evidence 
establishes that the initial 20 percent rating assigned under 
DC 5262 was excessive, as the competent and probative 
evidence of record did not show the veteran had an impairment 
of the tibia and fibula which resulted in a moderate knee 
disability or that the veteran's service-connected right knee 
disability was manifested by symptoms which warranted the 20 
percent rating under any potentially applicable diagnostic 
code.  The preponderance of the evidence also establishes 
that there has been no change with regard to the veteran's 
limitation of motion, instability, or additional functional 
limitation which results in restoration of the 20 percent 
disability rating or any disability rating higher than the 10 
percent currently assigned.  

In making this determination, the Board acknowledges that the 
veteran is competent to report her symptoms and her opinion 
as to why her disability rating should not have been reduced.  
However, for the reasons stated above, the Board finds the 
objective medical findings established a basis of the RO's 
action in making the reduction and the current 10 percent 
rating is based upon her current level of disability.  
Therefore, the Board concludes that restoration of the 
initial 20 percent rating is not warranted for the veteran's 
service-connected right knee chondromalacia of the patella 
with synovitis and degenerative joint disease, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for right ankle strain, 
claimed as secondary to service-connected right knee 
chondromalacia of the patella, with synovitis and 
degenerative joint disease, is denied.

Entitlement to service connection for left hip strain, as 
secondary to service-connected right knee chondromalacia of 
the patella, with synovitis and degenerative joint disease, 
is granted.  


[Continued on Next Page]

Entitlement to a disability rating higher than 10 percent for 
service-connected left knee patellofemoral stress syndrome, 
with early degenerative changes, is denied.  

Restoration of a 20 percent disability rating for service-
connected right knee chondromalacia of the patella, with 
synovitis and degenerative joint disease, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


